DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN108957878).
Regarding claim 1, in Figure 3, Zheng discloses a panel device, comprising: a substrate (10), having a first surface (top surface of substrate 10) and a second surface (side surface of substrate 10) connected to the first surface, wherein a normal direction of the second surface is different from a normal direction of the first surface; a conductor pad (131), disposed on the first surface of the substrate; a turning wire (comprising 40, 61), disposed on the substrate and extending from the first surface to the second surface, wherein the turning wire comprises a wiring layer (40) in contact with the conductor pad and a wire covering layer (61) covering the wiring layer; and a circuit board (30), bonded to the wire covering layer and electrically connected to the wire covering layer (Figure 3).
Regarding claim 2, Zheng discloses wherein an outline of the wiring layer is recessed relative to an outline of the wire covering layer (Figure 3).
Regarding claim 3, Zheng discloses wherein a conductivity of the wiring layer is greater than a conductivity of the wire covering layer (Figure 3).
Regarding claim 4, Zheng discloses wherein the wire covering layer is an anisotropic conductive layer, a solder layer, a silver paste layer, or a combination thereof (Figure 3).
Regarding claim 5, Zheng discloses a conductive bonding layer (51, Figure 3), wherein the circuit board is bonded to the wire covering layer through the conductive bonding layer.
Regarding claim 6, Zheng discloses wherein a heterogeneous contact interface is present between the conductive pad and the wiring layer (Figure 3).
Regarding claim 7, Zheng discloses wherein the circuit board is in direct contact with the wire covering layer (Figure 3).
Regarding claim 8, Zheng discloses wherein the substrate further has a third surface connected to the second surface, the second surface is connected between the third surface and the first surface, and the turning wire further extends to the third surface (Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847